Citation Nr: 0822647	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  07-02 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Cleveland, Ohio, Regional Office (RO) (the Tiger Team) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim.  The veteran's claim is currently before the 
Lincoln, Nebraska RO.

A local hearing was conducted at the Lincoln, Nebraska RO in 
April 2007.  A hearing was also conducted at the RO by the 
undersigned Veterans Law Judge in April 2008.  Transcripts of 
both hearings are on file.  

In June 2008, the undersigned granted the appellant's motion 
to advance the case on the Board's docket (AOD).

The Board notes that the veteran submitted a timely notice of 
disagreement as to the issue of entitlement to service 
connection for high blood pressure due to cold weather trauma 
addressed by the RO in February 2006 and, in December 2006, a 
statement of the case (SOC) was issued.  He later perfected 
this appeal by the submission of a substantive appeal in 
January 2007.  See VA Form 9.  However, the veteran, at his 
April 2007 hearing, specifically withdrew this issue from 
appellate consideration.  See VA Form 21-4138.  


FINDING OF FACT

The veteran is not shown to have a right shoulder disorder 
that is due to any event or incident of his service.


CONCLUSION OF LAW

A right shoulder disorder was not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April and June 2005 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  In April 2005 the claimant was notified of the need 
to submit all pertinent evidence in his possession.  In March 
2006, he was provided with notice of the type of evidence 
necessary to establish disability ratings and effective 
dates.  The claim was readjudicated in a September 2007 
supplemental SOC.  

The Board does observe that, regarding VA's "duty to 
assist," the RO has attempted on several occasions, albeit 
unsuccessfully, to obtain the veteran's service medical 
records (with the exception of his July 1954 Report of 
Medical Examination at separation).  In this regard, the 
Board notes that correspondence from the National Personnel 
Records Center (NPRC) received by the RO and dated in June 
2005 notes that the appellant's service medical records were 
not on file at that facility, and a note mentioned "fire 
related" records.  Neither service medical records nor 
"SGO's" [Office of the Army Surgeon General] were 
obtainable.


VA has a heightened duty to assist the veteran in developing 
his claim since the records have been lost or destroyed by 
fire.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA's 
Adjudication Procedure Manual, M21-1, includes special 
provisions (at paragraph 4.06) for handling "Fire-Related 
Cases."  The Manual instructs VA personnel as to procedures 
and alternatives when records needed to resolve a claim 
cannot be secured from the service department.  VA is 
directed to assist the appellant in obtaining sufficient 
evidence from alternative or collateral sources.  Paragraph 
4.07, suggests various types of evidence which may be 
considered in lieu of missing service medical records.  Other 
guidelines are set forth as to alternative records such as 
may be available through newly discovered archives like the 
SGO.  Here, in July 2005, the veteran returned to VA a 
completed NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data.  This form listed dates and 
locations where the veteran claimed to have been treated for 
a right shoulder disorder during his military service.  A May 
2006 VA Formal Finding of Unavailability of Service Records 
shows that various efforts, as discussed above, and to 
include the use of the supplied NA Form 13055, to obtain the 
veteran's service medical records had proven to be 
unsuccessful.  The Board concludes that all reasonable means 
of obtaining the veteran's service medical records are 
exhausted.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the evidence of 
record rebuts any suggestion that the appellant has been 
prejudiced in any manner.  Hence, the case is ready for 
adjudication.  

The veteran alleges that he has a right shoulder disorder as 
a result of injuries sustained at Fort Bliss in November 
1952.  See VA Form 21-526, received by VA in March 2005.  He 
adds that he was seen at sick call for these problems, where 
his shoulder was checked.  He was told X-ray examination was 
not needed, and he was sent back to his outfit.  See April 
2005 VA Form 21-4138.  He added that he injured his right 
shoulder again in 1954 when he fell off a half-track.  Id.  


As noted, the available service medical records are limited 
to the veteran's July 1954 separation examination report.  
This report showed that clinical evaluation of the veteran's 
upper extremities and other musculoskeletal regions was found 
to be normal.  No defects were diagnosed.  The report was 
also devoid of any findings reflective of complaints 
pertaining to the veteran's right shoulder.  

A September 1984 private medical record shows complaints of a 
painful right shoulder; the veteran indicated that he hurt 
his shoulder while swimming in a pool.  Acute ligamentous 
strain of the right shoulder with mild bursitis was 
diagnosed.  A January 1985 private medical record includes a 
diagnosis of acute bursitis tendonitis and pain in the right 
shoulder.  

A VA telephone nursing note from March 2005 shows that the 
veteran complained of right shoulder pain since December.  He 
mentioned that he had not complained of right shoulder 
problems in the past with his primary care physician.  Review 
of other VA outpatient treatment notes, dated from 1999 to 
2007, make no mention of any complaints or clinical findings 
concerning the veteran's right shoulder.  

A March 2006 lay statement from the veteran's wife shows that 
she indicated that the veteran had suffered from right 
shoulder trouble since she first dated him in 1961.  A friend 
of the veteran, also by letter dated in March 2006, alleged 
that he had played sports with the veteran in college from 
1950 to 1952, and that, when the veteran returned from the 
service he was unable to participate in sports anymore due to 
his right shoulder injury which had been incurred in the 
military.

At an April 2007 hearing conducted by a local hearing 
officer, the veteran testified that he originally injured his 
right shoulder at Fort Bliss during boot camp while 
performing maneuvers.  See page eight of hearing transcript 
(transcript).  He added that he also injured his right 
shoulder in Korea while doing maintenance on a "Quad .50."  
See page nine of transcript.  He mentioned that he tore all 
of the adhesions out of his right shoulder while swimming in 
1984.  Id.  

The veteran did submit a private medical progress note 
showing that he received a cortisone shot in his shoulder in 
June 2007.  


The veteran also testified before the undersigned at the RO 
in April 2008.  In addition to his testimony presented in the 
course of the April 2007 personal hearing the veteran added 
that no physician had examined his right shoulder from the 
time of his 1954 service discharge and his 1984 private 
medical treatment.  See pages six and seven of transcript.  
The veteran also, in acknowledging VA's inability to secure 
his service medical records, stated that he had no additional 
evidence to submit, such as evidence which may show that he 
had a right shoulder problem closer to his time of service.  
See page 13 of transcript.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).


Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.

As to the veteran's claim of entitlement to service 
connection for a right shoulder disorder, after a review of 
the evidence, the Board concludes that the preponderance of 
the evidence is against finding that his disability is 
related to service.  The available service medical records 
are entirely negative for findings, complaints, or diagnoses 
of either a right shoulder disorder or of symptoms 
representative of such a disorder.  No medical professional, 
either private or VA, has linked any current right shoulder 
disorder to service.  Lastly, with respect to the assertion 
that the veteran has a right shoulder disorder which is 
related to in-service injuries, there is no competent 
evidence supporting such a theory.  Therefore, the 
preponderance of the competent evidence is against finding an 
etiological relationship between the veteran's current right 
shoulder disorder (last diagnosed in 1985 as acute bursitis 
tendonitis and pain in the right shoulder) and any in-service 
incident, his (and other) lay contentions to the contrary 
notwithstanding.

The Board further observes that there is no competent medical 
evidence of record linking the claimed right shoulder 
condition to service or to any incident of service, which is 
particularly dispositive considering the first medical 
evidence of symptomatology or treatment of a right shoulder 
disorder is in 1984 - 30 years after the veteran's service 
separation.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(VA did not err in denying service connection when the 
veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of the claimed condition).

As such, to summarize, there is no competent medical evidence 
relating a right shoulder disorder to the veteran's service.  
The veteran's contentions do not constitute competent 
evidence with respect to medical causation, diagnosis, and 
treatment.  As lay persons, the veteran, his wife, and his 
friend lack the medical expertise to offer competent opinions 
as to the existence of the disability, as well as to medical 
causation of any current disability.  Espiritu, supra.  
Therefore, there is no competent medical evidence of record 
showing a link between the veteran's claimed right shoulder 
disorder and service.  As such, the preponderance of the 
evidence is against the claim for service connection for the 
claimed disorder.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert, supra.


ORDER

Entitlement to service connection for a right shoulder 
disorder is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


